                                   UNITED STATES DISTRICT COURT

                                   MIDDLE DISTRICT OF LOUISIANA



      LAKISHA REED, INDIVIDUALLY AND
      ON BEHALF OF HER MINOR DAUGHTER                                       CIVIL ACTION NO.
      A’SHYRI REED

      VERSUS                                                                19-130-SDD-RLB


      SID J. GAUTREAUX, ET AL.


                                                    RULING

             This matter is before the Court on the Motion to Dismiss1 filed by Defendant, East

      Baton Rouge Parish Emergency Medical Services, a division of the City of Baton

      Rouge/Parish of East Baton Rouge (“EMS”).2 Plaintiff Lakisha Reed (“Plaintiff”) filed an

      Opposition3 to this motion, to which EMS filed a Reply.4 For the following reasons, the

      Court finds that EMS’s motion should be granted, and Plaintiff’s state law claims against

      EMS shall be remanded to state court.

      I.     FACTUAL BACKGROUND

             Plaintiff alleges that, on November 5, 2017, while standing near Plaintiff’s car at

      the State Fairgrounds, her fourteen year old daughter was illegally seized, handcuffed,

      drugged, and detained by East Baton Rouge Parish Sheriff’s deputies and workers

      employed by EMS.5 Plaintiff maintains her daughter was approached by the deputies


      1
        Rec. Doc. No. 9.
      2
        The Court notes that any reference to EMS or EMS employees is intended to address all EMS parties.
      3
        Rec. Doc. No. 19.
      4
        Rec. Doc. No. 30.
      5
        Rec. Doc. 1-2, ¶ 1.
      Document Number: 57994
                                                                                                 Page 1 of 7


19th jdc
without cause or reason, and they had no reason to suspect her daughter of committing

any crime.6 Subsequent to her daughter’s alleged seizure, Plaintiff alleges her daughter

was transported to Our Lady of the Lake Hospital, Inc., d/b/a Our Lady of the Lake

Regional Medical Center (“OLOL”), where OLOL staff cut off her daughter’s clothes,

stripped her naked, and conducted an allegedly illegal body cavity search for drugs via

catheterization of the urethral orifice of her daughter’s vagina.7 Plaintiff claims she was

never given a reason for the detention or restraint of her daughter.8

        Plaintiff originally filed this lawsuit in the 19th Judicial District Court, Parish of East

Baton Rouge, State of Louisiana; however, this matter was removed to federal district

court based on the 28 U.S.C. § 1983 federal constitutional claims asserted by Plaintiff in

additional to her Louisiana state law claims.9 EMS now moves to dismiss Plaintiff’s

Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

II.     LAW AND ANALYSIS

        A. Motion to Dismiss Under Rule 12(b)(6)

        When deciding a Rule 12(b)(6) motion to dismiss, “[t]he ‘court accepts all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.’”10 The

Court may consider “the complaint, its proper attachments, documents incorporated into

the complaint by reference, and matters of which a court may take judicial notice.”11 “To

survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state


6
  Id.
7
  Id. at pp. 1-11, ¶¶ 1, 3, 4, 18, 36.
8
  Id. at ¶ 1.
9
  Rec. Doc. No. 2.
10
   In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007)(quoting Martin v. Eby Constr.
Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
11
   Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).
Document Number: 57994
                                                                                               Page 2 of 7
a claim to relief that is plausible on its face.’”12 In Twombly, the United States Supreme

Court set forth the basic criteria necessary for a complaint to survive a Rule 12(b)(6)

motion to dismiss. “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does

not need detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.”13 A complaint is also insufficient if it

merely “tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”14 However,

“[a] claim has facial plausibility when the plaintiff pleads the factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.”15 In order to satisfy the plausibility standard, the plaintiff must show “more than

a sheer possibility that the defendant has acted unlawfully.”16 “Furthermore, while the

court must accept well-pleaded facts as true, it will not ‘strain to find inferences favorable

to the plaintiff.’”17 On a motion to dismiss, courts “are not bound to accept as true a legal

conclusion couched as a factual allegation.”18

        B. Federal Claims under 42 U.S.C. § 1983

        The Civil Rights Act of 1866, 42 U.S.C. § 1983, creates a private right of action for




12
   In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (quoting Martin v. Eby Constr. Co. v. Dallas Area
Rapid Transit, 369 F.3d at 467).
13
     Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal citations and brackets
omitted)(hereinafter Twombly).
14
    Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)(internal citations
omitted)(hereinafter “Iqbal”).
15
   Twombly, 550 U.S. at 570.
16
   Iqbal, 556 U.S. at 678.
17
   Taha v. William Marsh Rice University, 2012 WL 1576099 at *2 (quoting Southland Sec. Corp. v. Inspire
Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004).
18
   Twombly, 550 U.S. at 556 (quoting Papasan v. Allain, 478 U.S. 265, 286, 106 S.Ct. 2932, 92 L.Ed.2d
209 (1986)).
Document Number: 57994
                                                                                                 Page 3 of 7
redressing the violation of federal law by those acting under color of state law.19 It

provides:

        Every person who, under color of any statute, ordinance, regulation,
        custom, or usage, of any State ... subjects, or causes to be subjected, any
        citizen of the United States or other person within the jurisdiction thereof to
        the deprivation of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party injured....20

“Section 1983 ‘is not itself a source of substantive rights,’ but merely provides ‘a method

for vindicating federal rights conferred elsewhere.’”21

        To prevail on a Section 1983 claim, a plaintiff must prove that a person acting

under the color of state law deprived him of a right secured by the Constitution or laws of

the United States.22 A Section 1983 complainant must support his claim with specific

facts demonstrating a constitutional deprivation and may not simply rely on conclusory

allegations.23

        Plaintiff has sued the EMS workers under Section 1983, but it is unclear in the

Complaint if they have been sued in their official or individual capacities. Nevertheless,

in her six-page Opposition to EMS’s motion, Plaintiff concedes that she has failed to

adequately state a claim against the EMS/EMS employees under Section 1983 but insists




19
   See Migra v. Warren City School District Board of Educ., 465 U.S. 75, 82 (1984); Middlesex County
Sewerage Auth. v. National Sea Clammers Ass'n, 453 U.S. 1, 19 (1981);
20
   42 U.S.C. § 1983.
21
   Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S. 137, 144 n. 3, (1979));
accord Graham v. Connor, 490 U.S. 386, 393–94 (1989); City of Oklahoma City v. Tuttle, 471 U.S. 808,
816 (1985); Jackson v. City of Atlanta, TX, 73 F.3d 60, 63 (5th Cir.), cert. denied, 519 U.S. 818 (1996);
Young v. City of Killeen, 775 F.2d 1349, 1352 (5th Cir.1985).
22
   See Blessing v. Freestone, 520 U.S. 329, 340 (1997); Daniels v. Williams, 474 U.S. 327, 330 (1986);
Augustine v. Doe, 740 F.2d 322, 324–25 (5th Cir.1984).
23
   See Schultea v. Wood, 47 F.3d 1427, 1433 (5th Cir.1995); Fee v. Herndon, 900 F.2d 804, 807 (5th Cir.),
cert. denied, 498 U.S. 908 (1990); Jacquez v. Procunier, 801 F.2d 789, 793 (5th Cir.1986); Angel v. City of
Fairfield, 793 F.2d 737, 739 (5th Cir.1986).
Document Number: 57994
                                                                                                Page 4 of 7
that she needs discovery to state such a claim.24

        Plaintiff’s request is contrary to well-settled Supreme Court and Fifth Circuit

jurisprudence. Indeed, the Supreme Court has held that, although Rule 8 no longer

requires hyper-technical pleading, “it does not unlock the doors of discovery for a plaintiff

armed with nothing more than conclusions.”25                 Thus, “a plaintiff cannot engage in

discovery in an attempt to obtain facts that support a currently baseless claim.”26

“Discovery is not intended as a fishing expedition permitting the speculative pleading of

a case first and then pursuing discovery to support it; the Plaintiff must have some basis

in fact for the action.”27 “The discovery rules are designed to assist a party to prove a

claim it reasonably believes to be viable without discovery, not to find out if it has any

basis for a claim.”28 By Plaintiff’s own admission, she has failed to plead facts to state

any Section 1983 claim, and the Section 1983 claims brought against EMS/EMS

employees shall be dismissed with prejudice.

        Ordinarily, the Court would allow Plaintiff to amend her Complaint since the

Federal Rules of Civil Procedure provide that “leave to amend shall be freely given when

justice so requires.”29 Moreover, “courts should ordinarily grant a plaintiff at least one

opportunity to amend before dismissing a complaint with prejudice for failure to state a




24
   Rec. Doc. No. 19, p. 2.
25
   Iqbal, 556 U.S. at 678-79.
26
   Lee v. Ard, 2017 WL 5349493 at *6 (M.D. La. Nov. 13, 2017)(internal quotation marks omitted).
27
   Russell v. Choicepoint Services, Inc., 302 F.Supp.2d 654, 671 (E.D. La. 2004)(quoting Zuk v. Eastern
Pa. Psychiatric Inst. of the Med. College, 103 F.3d 294, 299 (3d Cir.1996)(internal quotation marks
omitted)).
28
   Id. (quoting Micro Motion, Inc. v. Kane Steel Co., 894 F.2d 1318, 1327 (citing Netto v. Amtrak, 863 F.2d
1210, 1216 (5th Cir.1989))(internal quotation marks omitted)(emphasis added)).
29
   Fed. R. Civ. P. 15(a)(2).
Document Number: 57994
                                                                                               Page 5 of 7
claim.30 However, where the Court finds that amendment is futile, amendment is not

warranted. As set forth above, Plaintiff acknowledges that she has failed to state a

Section 1983 claim against EMS and seeks discovery to discern the facts necessary to

carry her pleading obligation, which the law does not permit. Implicitly, Plaintiff concedes

she lacks facts to plead a Section 1983 claim; hence, the Court finds that amendment

would be futile, and Plaintiff’s Section 1983 claims against EMS/EMS employees should

be dismissed with prejudice.

        Plaintiff also ostensibly asserted a Section 1985 civil conspiracy claim against all

Defendants. Although EMS did not move to dismiss this claim, the Court sua sponte

dismisses this claim for failure to state a claim under Rule 12(b)(6). “Section 1985

prohibits a conspiracy to interfere with civil rights.”31 In order to state a 42 U.S.C. § 1985

claim, a plaintiff must allege the following: “(1) a conspiracy by the defendants, (2) with a

purpose of depriving the plaintiff of equal protection of the laws or equal privileges and

immunities under the law, (3) a purposeful intent to discriminate, (4) action by the

defendants under color of state law or authority, and (5) injury to the person or property

of the plaintiff or his deprivation of a right or privilege as a citizen of the United States

resulting from actions in furtherance of the conspiracy.”32 Additionally, the plaintiff must

assert “some racial, or perhaps otherwise class-based, invidiously discriminatory animus

behind the conspirators’ action.”33 The allegations in Plaintiff’s Complaint fall well short



30
   Matthews v. Stolier, No. 13-6638, 2014 WL 5214738 at *12 (E.D. La. Oct. 14, 2014)(citing Hart v. Bayer
Corp., 199 F.3d 239, 247 n.6 (5th Cir. 2000))(emphasis added).
31
   Bishop v. J.O. Wyatt Pharm., 2015 WL 4997890, at *7 (N.D. Tex. Aug. 21, 2015).
32
   Id. (citing Granville v. Hunt, 411 F.2d 9, 11 (5th Cir. 1969)).
33
   Suttles v. U.S. Postal Service, 927 F.Supp. 990, 1001 (S.D. Tex. 1996)(quoting Griffin v. Breckenridge,
403 U.S. 88, 102 (1971)).
Document Number: 57994
                                                                                              Page 6 of 7
of meeting this standard. In fact, Plaintiff fails to allege facts to support nearly all of these

elements. Thus, any Section 1985 conspiracy claim against EMS is dismissed with

prejudice.

          Having dismissed all federal claims asserted against the EMS/EMS employees,

the Court declines to exercise supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367; Plaintiff’s state law claims against the EMS/EMS

employees shall be remanded to state court.

III.      CONCLUSION

          Accordingly, the Motion to Dismiss34 filed by EMS is GRANTED. The federal

claims brought against EMS and its employees are dismissed WITH PREJUDICE; the

state law claims are REMANDED to the 19th Judicial District Court, in and for the Parish

of East Baton Rouge, State of Louisiana.

          IT IS SO ORDERED.

          Baton Rouge, Louisiana, this 21st day of November, 2019.



                                                 S
                                            ________________________________
                                            SHELLY D. DICK
                                            CHIEF DISTRICT JUDGE
                                            MIDDLE DISTRICT OF LOUISIANA




34
     Rec. Doc. No. 9.
Document Number: 57994
                                                                                      Page 7 of 7
